United States District Coxe 1-21-mj-02399-TMD Document1 Filed OSfm@ledir deageandadf dause

Violation Notice

 

(Rew, L020)
Lacan Came | Wipkrion Phar bee Ciftcer Kame [Pnnt Tifa Me,
wos |wos0Tag0 ower SA0559
COLLINS

 

 

 

 

YOU ARE CHARGED WITH THE FOLLOWING VIOLATION

Ome end Time of Cilensg [mevidiyyys) | Ofense Changed LJOFR Buse [| |suie Code

16 USC E372aNt) & 18 WSC ITM.
0220/2018 6:00PM APG Regulation 210-10 fc, and 18 WSC 2

 

 

Pace of! OP es
GRASONVILLE, MARYLAND

 

Ofterss Geecigton: Facts Basi ior Change

Tho suet ced ged pred oes She bp ee cal ol wie! hes Snore Abertines
Previeg Grau waters thal were wker by inciaquels without the sequined AP
Pert, af in welabon of 16 USC ET 2[a0 1) & JaP WK), APG 210-10 Se, and 18
Use 2.

HAZMAT

   
     
   

 

DEFENDANT INFORMATION

Lael Morne

ASHTON

 

 

  

 

 

 

Tag Fic em: | Minbar bowie! wet
cy
<< APPEARANCE IS REQUIRED APPEARANCE |S OPTIONAL
OY [_] # Box A is checked, you must B FP Bow Bila cheeceme, you crerat pay the
a Srp in coud. See fetal cota due or in bey of peymenl
o netbuctions appear li curt, Sees brainucticnns
=
=
2 § 500 Foreture Arrduil
= + $30 Processing Fee
= PAY THIS AMOUNT AT
RS wee ovb.uscourts.gpor —y 8 69§ 530 Total Colistors! Gus
&.
= YOUR COURT DATE
Ao Col mepbateroe dana ia ahem you wall be mole’ of your appearence dam by mad !
—_
Onn Ascrena Onis
iQ EN TRAL VIOLATIONS BUREAU
pp UAE Foe! =
na

 

 

My nagriore gkgrties Beet | hae rece ey of thie vider moe, | ig read ae en oO” Ge
Dp Ut eee get eg aera al Dhee re ed place nected of in bau al appara pomp che eid
cool chee

A Chehendam Sagravaare:
Cope - Oe Gage

 

WOe01890

2€-Ob 0202/S0/90 NWDS GAD

(For ieuance of an irae! wean oF summands)

leteiethaten Fetruary 70 3078 while exercising my duties as a
law enforcement offoer in the District of MARYLAND

John L, ASHTON, the subjecl, was commerctal fishing for striped
base within Aberdeen Proving Ground (APG) waters in the
Gunpowder River, Baltimore, County, MD. Tha subject, who had mod
obtained an APG Commercial Fishing Permit, was fishing with Gory
L. HAGGEATY, who also hed not obtained an APG Commercial
Fishing Parnmit. Tha subject was also fishing with Garry VW.
HAGGERTY and Joel R. HAGGERTY who both had obtained an
APG Comruprcaal Fishing Penmit.

APG Pegulalion 210-10 S¢ sequines “All personnel” engaging in
commercial fishing or crabbing in APG waters to have an APG
Coremercial Fishing Perr,

Since not all personnel engaged in tha commercial fishing operation
that day had the required APG Commercial Fishing Panmit, sore
Sitend bass were harvested (taken) from APG waters without proper
avihorizatlion, anal in the exercise of due care the subject should

have Encewnh fhal teese figh were taken in viclalion of APG Regulation
210-10.

The day's catch of striped bass was lranaported from APG walers to
Queen Anne's County where it was sold alt United Shellfish ln
Grasonville, KID, and the proceeds were provided by check to the
subject, Gory L. HAGGERTY, and Gerry Wi. HAGGERTY, afl in
violabon of 16 USC 337 2iay 1) & Sd 2), APG Regulation 210-10
56, and 1B USC 2.

The foregoing #lalenen| |s harmed upon:
oO hy pareoral chpercation I) my personal inwestigation
infeerrnation supsolied bo mee from my fellow officer's observation
CT} Cher (explain abowes)
| declare under penalty of perjury thal the indonmation which Ihave sel fork
above and on the lace of tis violstion notice is tre and correct bo the best of

my knowledge. *,

Exacuind oni

Date linvekliyay) Officers Signature

Probable cause has been stated for the aauance of a
warraml,

Execuied or

 

Date (rmiddiy yy) U5, Magistrate tuctga

HATMLAT = Hare hed Patel eet oF ete, PSS e 9a: rere pesereges
eehecae, COL = Goma cial deters ipa Cole © Caoereral cia) eehecien erste
cer.
